DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The indicated allowability of claim 13 is withdrawn in view of the newly discovered reference(s) to Beach (US 2006/0060871).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. (JP 2004-022774, please see the machine translation disclosed in the IDS filed on 09/11/2019), in view of Sheppard et al. (US 2006/0019435), and further in view of Beach (US 2006/0060871).
Regarding Claim 13, Okamoto et al. teach a nitride-based semiconductor device (field effect transistor; [0001]) comprising: a first semiconductor layer including GaN (n type GaN layer 14; Drawing 1(a), [0007]); a second semiconductor layer (AlGaN layer 15; Drawing 1(a), [0007]) formed on and directly contacting the first semiconductor layer (14), the second semiconductor layer (15) including AlYGa1-YN (0 < Y ≤ 1) (e.g. Y=0.5; Fig. 7, [0012]) having a lattice constant smaller than a lattice constant of the first semiconductor layer (14 of GaN; the AlGaN layer has a lattice constant smaller than the lattice constant of the GaN layer); a recess structure (recess part in Drawing 1(a); [0007]), a bottom of the recess structure (recess part in Drawing 1(a)) being positioned below a boundary between the first semiconductor layer (14) and the second semiconductor layer (15; see Drawing 1(a)); a gate electrode (2; Drawing 1(a), [0007]), the gate electrode (2) being insulated from the first semiconductor layer (14) and the second semiconductor layer (15; see Drawing 1(a)); and a source electrode (1; Drawing 1(a), [0007]) and a drain electrode (3; Drawing 1(a), [0007]) formed on the second semiconductor layer (15), wherein the gate electrode (2) is positioned between the source electrode (1) and the drain electrode (3).
Okamoto et al. do not teach a gate insulating film formed so as to cover a recess structure and the second semiconductor layer, the gate insulating film including a first region and a second 
In the same field of endeavor of semiconductor manufacturing, Sheppard et al. teach a gate insulating film (130; Fig. 3, [0056]) formed so as to cover a recess structure (recess in 22/24; Fig. 3, [0057]), the gate insulating film (130) including a first region (a trapezoid region of 130 completely covering a sidewall of the recess; see annotated Fig. 3 below) and a second region (a trapezoid region of 130 completely covering a bottom surface of the recess; see annotated Fig. 3 below), the first region (a trapezoid region of 130 completely covering a sidewall of the recess) covering a side face of the recess structure (recess in 22/24), and the second region (a trapezoid region of 130 completely covering a bottom surface of the recess; see annotated Fig. 3 below) covering the bottom of the recess structure (recess in 22/24), the gate insulating film (130) including a first insulating film (the middle nitride layer of a ONO layer; see annotated Fig. 3 below, [0056]) and a second insulating film (the top oxide layer of a ONO layer; see annotated Fig. 3 below, [0056]), the second insulating film (the top oxide layer of a ONO layer; [0056]) formed so as to cover the first insulating film (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Okamoto et al. and Sheppard et al. and incorporate gate insulating film of Sheppard et al. between the recess structure and the gate electrode of Okamoto et al., because the gate insulating film can be used to form a MISHEMT and/or passivating the surface as taught by Sheppard et al. ([0059]). 
The combination of Okamoto et al. and Sheppard et al. teach “a gate insulating film formed so as to cover and the second semiconductor layer, the first region contacting the first semiconductor layer and the second semiconductor layer, the first insulating film formed so as to cover the second semiconductor layer”, because firstly, Sheppard et al. teach a gate insulating film (130) formed so as to cover the recess structure (see annotated Fig. 3 below) and Okamoto et al. teach the second semiconductor layer (15) is a part of the recess structure (recess part in Drawing 1(a)), secondly, Sheppard et al. teach the first region (a trapezoid region of 130 completely covering a sidewall of the recess; see annotated Fig. 3 below) contacting a sidewall of the recess structure (see annotated Fig. 3 below) and Okamoto et al. teach that the sidewalls of the first semiconductor layer (14) and the second semiconductor layer (15) are portions of the sidewall of the recess structure (recess part in Drawing 1(a); [0007]), and finally, Sheppard et al. teach the first insulating film (the middle nitride layer of a ONO layer; see annotated Fig. 3 below, [0056]) formed so as to cover the recess structure (see annotated Fig. 3 below) and 
In the same field of endeavor of semiconductor manufacturing, Beach et al. teach the nitride-based semiconductor device (41; Fig. 4; [0049]), is a normally off-type device ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Okamoto et al., Sheppard et al. and Beach et al. and to fabricate the device of Okamoto et al. as a normally off-type device as taught by Beach et al., because the normally off-type device can avoid current conduction problems during start-up and other modes as taught by Beach et al. ([0006]). 

    PNG
    media_image1.png
    416
    584
    media_image1.png
    Greyscale
[AltContent: textbox (First insulating film)][AltContent: textbox (Second insulating film)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second region)][AltContent: textbox (First region)][AltContent: arrow][AltContent: arrow]
Annotated Fig. 3 of Sheppard et al. showing an ONO layer of the insulating film 130 and the first region and the second region of 130
Regarding Claim 15, Okamoto et al. teach the nitride-based semiconductor device according to claim 13, wherein the first semiconductor layer (14) and the second semiconductor layer (15), and the gate electrode (2).
Okamoto et al. do not teach the first region includes a first surface and a second surface, the first surface directly contacts the first semiconductor layer and the second semiconductor layer, and the second surface directly contacts the gate electrode.
In the same field of endeavor of semiconductor manufacturing, Sheppard et al. teach the first region (a trapezoid region of 130 completely covering a sidewall of the recess; see annotated Fig. 3 above) includes a first surface (the left sidewall) and a second surface (the right sidewall, the first surface (the left sidewall of the first region) directly contacts a sidewall of the recess structure (see annotated Fig. 3 above), and the second surface (the right sidewall of the first region) directly contacts the gate electrode (32; see annotated Fig. 3 above, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Okamoto et al. and Sheppard et al. and incorporate gate insulating film of Sheppard et al. between the recess structure and the gate electrode of Okamoto et al., because the gate insulating film can be used to form a MISHEMT and/or passivating the surface as taught by Sheppard et al. ([0059]). 
The combination of Okamoto et al. and Sheppard et al. teach “the first surface directly contacts the first semiconductor layer and the second semiconductor layer”, because Sheppard et al. teach the first surface (the left sidewall of the first region) directly contacts a sidewall of the recess structure (see annotated Fig. 3 above) and Okamoto et al. teach that the sidewalls of the 
Regarding Claim 16, Okamoto et al. teach the nitride-based semiconductor device according to claim 13.
Okamoto et al. do not teach wherein the first insulating film including SiN, and the second insulating film including SiO2.
In the same field of endeavor of semiconductor manufacturing, Sheppard et al. teach wherein the first insulating film (the middle nitride layer of a ONO layer) including a nitride ([0056]), and the second insulating film (the top oxide layer of a ONO layer) including an oxide ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Okamoto et al. and Sheppard et al. and incorporate gate insulating film of Sheppard et al. between the recess structure and the gate electrode of Okamoto et al., because the gate insulating film can be used to form a MISHEMT and/or passivating the surface as taught by Sheppard et al. ([0059]). 
The combination of Okamoto et al. and Sheppard et al. teach “wherein the first insulating film including SiN, and the second insulating film including SiO2”, because Sheppard et al. teach wherein the first insulating film (the middle nitride layer of a ONO layer) including a nitride ([0056]), and the second insulating film (the top oxide layer of a ONO layer) including an oxide ([0056]), while it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a nitride being SiN and a oxide being SiO2 since it was known in the art that SiN is one of the most common materials of a nitride and SiO2 is one of the most common materials of a oxide.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. and Sheppard et al. as applied to claim 13 above, and further in view of Parikh et al. (US 2005/0051796).
Regarding claim 14, Okamoto et al. teach further comprising: the gate electrode (2), the source electrode (1), and the drain electrode (3).
Okamoto et al. do not teach an insulating film formed so as to cover the gate electrode, the source electrode, and the drain electrode; and a field plate electrode formed on the insulating film such that a first distance between at least one end portion of the field plate electrode and the drain electrode is smaller than a second distance between an end portion of the gate electrode at a side of the drain electrode and the drain electrode, the first distance and the second distance being each a distance in a direction that is vertical relative to a depth direction, the field plate electrode being connected to the gate electrode or the source electrode.
In the same field of endeavor of High Electron Mobility Transistors, Parikh et al. teach an insulating film (spacer/passivation layer 44, can be a non-conducting material; Fig. 4, paragraph [0042, 0037]) formed so as to cover the gate electrode (gate 42; Fig. 4, paragraph [0042]), the source electrode (source contact 20; Fig. 4, paragraph [0042]), and the drain electrode (drain contact 22; Fig. 4, paragraph [0042]; see Fig. 4 that 44 covers 42, 20, and 22); and a field plate electrode (field plate 46; Fig. 4, paragraph [0042]) formed on the insulating film such that (44) a first distance (the horizontal distance) between at least one end portion of the field plate electrode (the right end of 46) and the drain electrode (22) is smaller than a second distance (the horizontal distance) between an end portion of the gate electrode at a side of the drain electrode (the right end portion of the gate electrode 42) and the drain electrode (22; see Fig. 4), the first distance (the horizontal distance between the right end of 46 and 22) and the second distance (the 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Okamoto et al., Sheppard et al., and Parikh et al., and use the field plate arrangement as taught by Parikh et al., because this field plate arrangement can reduce the leakage current and enhance reliability as taught by Parikh et al. (paragraph [0028]). 

Response to Arguments
Applicant’s amendments, filed 12/22/2020, overcome the rejections to claims 13-16 under 35 U.S.C. 112.  The rejections to claims 13-16 under 35 U.S.C. 112 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai et al. (US 6,064,082 A) teach a recessed gate HFET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/21/2021